Citation Nr: 1112664	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-operative residuals of a cervical spine injury.  

2.  Entitlement to service connection for post-operative residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1969.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board remanded this case in July 2009 and April 2010 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

In June 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  After this hearing, the appellant was given 30 days to submit additional evidence.  He submitted duplicate as well as additional private medical records in July 2010, within the time specified, and he waived his right to have the RO initially consider this evidence.  See 38 C.F.R. §§ 20.709, 20.800, 20.1304(c) (2010).  Therefore, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  

After reopening the claim, the Board is remanding this case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The RO denied service connection for cervical disc disease in a November 2001 rating decision; although notified of the denial, the Veteran did not initiate an appeal.  

2.  Evidence received since the last, final November 2001 rating decision is new, relevant, and raises a reasonable possibility of substantiating the cervical spine issue on appeal. 


CONCLUSIONS OF LAW

1.  As to the cervical spine issue, the November 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the last prior, final denial of the cervical spine issue in November 2001.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the new and material evidence issue, since the Board is reopening this issue, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA) because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  In any event, with regard to new and material evidence, the June 2005 and September 2006 VCAA notice letters are compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  

With regard to the underlying service connection issue, the Board is conducting further evidentiary development into this issue by way of a remand to the AMC, as discussed below.  Therefore, a thorough discussion of the application of the VCAA for this issue will be included in a subsequent Board decision, after the necessary development is completed by the AMC.  

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for cervical disc disease in a November 2001 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

In the prior, final November 2001 rating decision, the RO denied the cervical disc disease claim because although service records show one instance of treatment for a neck injury during service, no permanent residual or chronic disability was shown at separation or post-service.  Rather, the Veteran's post-service cervical spine diagnoses were attributed to post-service intercurrent injuries.  Post-service treatment records also fail to mention any in-service cervical spine or neck injury.  

The Veteran filed his claim to reopen service connection for a cervical spine / neck condition in June 2005.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final November 2001 rating decision.  Initially, the Board observes that in the final November 2001 rating decision, the RO was incorrect in stating that post-service treatment records at that time failed to discuss or refer to an in-service cervical spine or neck injury.  In this regard, a July 1997 Neurosurgery Associates of Spokane report, which was present in the claims folder at the time of the final November 2001 rating decision, documented a history of a neck injury during the Vietnam War.  But most importantly, subsequent to the final November 2001 rating decision, a private treatment note dated in August 2003 assessed that the Veteran's cervical spine fusion was the result of a "Vietnam mishap."  Thus, presuming the credibility of this evidence, this medical opinion identifies a relationship between his current cervical spine disability and an injury during his military service in Vietnam.  So this evidence relates to an unestablished fact necessary to substantiate his cervical spine disorder claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been received, the claim for service connection for post-operative residuals of a cervical spine injury is reopened.  To this extent, the appeal is granted.


REMAND

As discussed above, the claim for service connection for post-operative residuals of a cervical spine injury is reopened.  However, before addressing the merits of the underlying service connection claim, the Board finds that additional development of the evidence is required.  

The Veteran maintains that his current cervical spine residuals resulted from two separate in-service injuries.  First, the Veteran asserts and service treatment records (STRs) confirm that in August 1968 the Veteran sought treatment for his neck after a motor vehicle accident (MVA) in which he was struck from the rear by another vehicle.  This occurred at Mountain Home Air Force Base in Idaho.  X-rays of the cervical spine were normal after the accident, although the Veteran was given a prescription and severe limitation of motion of the neck was noted.  Second, sometime during the Veteran's service in Vietnam from October 1968 to July 1969, the Veteran indicates that an enemy mortar attack blew him off a vehicle, causing him to land on the back of his neck.  He says he was placed on limited duty.  See July 2001 personal statement; May 2006 Notice of Disagreement (NOD); January 2007 personal statement; June 2010 hearing testimony at pages 20-22.   

STRs do not confirm treatment for the alleged second incident, and the Veteran has been inconsistent as to whether he actually received medical treatment at the Air Force Dispensary in Saigon following the second incident.  Compare e.g., May 2006 NOD with July 1997 Neurosurgery Associates of Spokane report.  His July 1969 STR separation examination does, however, note a cyst on the back of his neck.  Nonetheless, no orthopedic neck pain or neck diagnosis was reported or assessed at separation.    

Post-service, the Veteran states that he self-treated his neck discomfort from 1969 to the 1990s, until he sustained another neck injury while doing yard work on Memorial Day in the mid-1990s.  See hearing testimony at pages 4-5.  The first medical evidence of treatment for neck / cervical spine problems is from 1997, due to this Memorial Day injury.  He has undergone four cervical fusion surgeries from 1997 to 2005.  He has also been involved in at least three post-service MVA's during which he reinjured his neck.  He maintains that his post-service accidents merely exacerbated his in-service neck injuries.  He says the in-service injuries bruised and weakened his neck bones, and that the muscle laxity made him more susceptible to future injuries.  See June 2009 Informal Hearing Presentation; June 2010 hearing testimony at pages 21-22.  
  
In light of the above evidence, the Veteran must be scheduled for a VA examination to obtain a medical opinion concerning the etiology of his current cervical spine conditions on the basis of in-service incurrence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  Under McLendon, in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a VA orthopedic examination to determine the etiology of his current cervical spine / neck disorders.  The examination should include any diagnostic testing or evaluation deemed necessary.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on this claim.  Furthermore, the claims folder must be made available for review and the examination report must state whether such review was accomplished.  

Based on the results of this physical examination and a comprehensive review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that any currently diagnosed cervical spine disorder is caused by or a result of the two neck injuries the Veteran sustained during his military service.  In making this determination, the examiner should also comment on the likelihood the Veteran's current cervical spine disorders are due to post-service intercurrent causes, such as the post-service MVAs or post-service employment he was involved in.  Please also address the Veteran's contention that his post-service accidents merely exacerbated his earlier in-service neck injuries, in that the muscle laxity made him more susceptible to future injuries.  

The examiner should consider the Veteran's lay statements regarding the incurrence of his cervical spine disorder, and his lay statements regarding continuity of symptomatology.  The examiner's attention is directed to an August 1968 STR revealing that the Veteran first sought treatment for his neck after a MVA in which he was struck from the rear by another vehicle.  In addition, although STRs do not document his second alleged neck injury from an enemy mortar attack that blew him off a vehicle, causing him to land on the back of his neck, assume the Veteran is credible in reporting this incident.  Also, note that his July 1969 STR separation examination observed a cyst on the back of the Veteran's neck.   

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion - such as causation, is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

2.  Thereafter, the AOJ must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then readjudicate the service connection claim on appeal.  If this claim is not resolved to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for VA examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


